Dismissed and Opinion Filed August 27, 2015.




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00697-CV

                           KELLY BROOME, Appellant
                                     V.
                   TUCKER ALBIN AND ASSOCIATES, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00672

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       The Court has before it appellant’s August 25, 2015 unopposed motion to dismiss the

appeal. Appellant states that all issues between him and appellee have been fully and finally

settled and he no longer desires to pursue the appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE
150697F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KELLY BROOME, Appellant                            On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00697-CV        V.                       Trial Court Cause No. DC-15-00672.
                                                   Opinion delivered by Justice Myers, Justices
TUCKER ALBIN AND ASSOCIATES,                       Fillmore and Evans participating.
INC., Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered this 27th day of August, 2015.




                                             –2–